Citation Nr: 1425704	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to May 12, 2012, and in excess of 50 percent since May 12, 2012.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in December 2013. The transcript is of record.

The Board notes that the claims file contained misfiled documents, specifically audiometric testing results, regarding a different individual.  The RO identified these results in the list of evidence in the rating decision dated in December 2010 and in the Statement of the Case dated in January 2012.  The misfiled documents were removed from the file and redirected for inclusion in the correct Veteran's file.  As the Board is granting entitlement to service connection for bilateral hearing loss and tinnitus below, it is unnecessary to remand the claims for readjudication by the RO.

The issue of entitlement to an increased initial rating PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is due, in part, to service-related loud noise exposure.

2.  The competent and probative evidence is in relative equipoise as to whether the Veteran's current tinnitus is due, in part, to service-related loud noise exposure.

3.  In December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for withdrawal by the appellant of the appeal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-60 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Service personnel records reveal that the Veteran served in the Republic of Vietnam and served as a Cannoneer.  Thus, it is acknowledged that the Veteran was exposed to loud noise in service.  

Audiometric testing at entrance to active service in March 1969 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
0
LEFT
5
0
0
-
0

Audiometric testing at separation from active service in April 1971 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
5
-
10

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported exposure to loud noise in service from firearms, machine guns, firing range, and heavy artillery, during which hearing protection was used.  The Veteran reported exposure to loud noise in service from helicopters, combat explosions, aircraft engines, and as a truck driver, during which hearing protection was not used.  The Veteran had occupational and recreational noise exposure from carpentry tools, jack hammers, power tools, and chainsaw, during which hearing protection was used.  The Veteran had occupational and recreational noise exposure from carpentry tools, power tools, power lawn mower, weed eater, and leaf and grass blower, during which hearing protection was not used.  In regard to tinnitus, the Veteran was unsure about the onset of tinnitus.  He did not think that he had it before the military.  The tinnitus was bilateral and constant.  It was of the ringing type.  The Veteran was unsure about the onset of hearing loss.  The onset was described as progressive.  

On the authorized audiological evaluation in, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
25
40
LEFT
30
30
30
35
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with essentially mild sloping to moderate sensorineural hearing loss 500 Hz to 4 kHz.  

The examiner rendered the opinion that due to normal hearing, bilaterally, at separation with no shift in hearing since enlistment, length of military service, post military occupational noise exposure, the Veteran's report of onset of hearing loss and tinnitus was not specifically linking to a specific acoustic trauma suffered during military service, and there being no complaint in the claims file regarding hearing loss or tinnitus during military service, the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure.  

The Veteran underwent private audiometric testing in September 2012.  On the authorized audiological evaluation in, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
45
LEFT
35
35
40
40
55

Speech audiometry was not performed using the Maryland CNC test.  The Veteran was diagnosed with mild to moderate senorineural hearing loss.

At the hearing before the undersigned, the Veteran reported that he served in an artillery unit.  The Veteran indicated that while serving in Vietnam his position was overrun and a charge was dropped into his bunker.  He reported that this was when his tinnitus and some hearing loss began.  When asked about noise exposure after service the Veteran reported that he had been in construction his whole life.  He indicated that it was mostly in supervisory positions because he worked for his father and his brother.  He stated that the noise exposure was much less than that which he experienced in Vietnam.  He reported that he used hearing protection sometimes depending upon where he was.  The Veteran reported that he did not have any hearing problems until the day that the satchel charge was dropped in his bunker.  He stated that his hearing loss and tinnitus began at that time. 

Service connection for bilateral hearing loss is warranted.  The Veteran currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran's service personnel records reveal that the Veteran was exposed to loud noise in service.  Although the service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss and the record reveals exposure to loud noise after service, the Veteran has competently and credibly reported that he has had hearing loss since an in-service explosion.  In addition, although a VA medical examiner has rendered the opinion that the Veteran's hearing loss was not related to his active service, the examiner, in part, relied upon a lack of in service complaints of hearing loss.  Therefore, the Board finds the evidence to be in equipoise and service connection for bilateral hearing loss is granted.

Service connection for tinnitus is warranted.  The Veteran has been diagnosed with tinnitus.  The Veteran's service personnel records reveal that the Veteran was exposed to loud noise in service.  Although the service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus, the Veteran has competently and credibly reported that he has had tinnitus since an in-service explosion.  Charles v. Principi, 16 Vet. App. 370 (2992).  Although a VA medical examiner has rendered the opinion that the Veteran's tinnitus was not related to the Veteran's active service, the Board finds that the evidence is in relative equipoise.  Therefore, service connection for tinnitus is granted.

III.  TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As the Veteran's statements offered during his December 2013 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal of the issue of entitlement to a TDIU.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to a TDIU and it is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a TDIU is dismissed.


REMAND

In December 2009 the Veteran reported that he wanted to transfer treatment to the VA.  In March 2010 the Veteran reported that he received private psychiatric treatment and wanted to receive treatment from VA.  Review of the claims file does not reveal private treatment records regarding the Veteran's treatment for PTSD.  Therefore, the Veteran must be asked to identify his private provider and, after obtaining adequate authorization, attempts must be made to obtain and associated with the claims file the Veteran's private treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran receives continued care from VA for his PTSD; however, VA treatment records dated subsequent to November 2012 have not been associated with the claims file.  Therefore, attempts must be made to obtain and associate with the claims file all VA treatment records dated November 2012.  Id.

After the additional treatment records are obtained, the Veteran must be afforded a VA medical examination, based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private providers who have treated him for PTSD.  Thereafter, after obtaining adequate authorization, attempt to obtain and associate with the claims file all identified treatment records.

2.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since November 2012.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's GAF Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


